DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoichiro et al. (JP 2005-145045).
Yoichiro et al. disclose the following claimed limitations:.
* Re clm 1, a liquid ejection head/3/ (Abst., figs 1-27);
* an element substrate/fig 19/  having an energy-generating element (para 0005) configured to generate an energy for ejecting a liquid from an ejection orifice (paras 0004 & 0056);
* a support member (fig 19) for supporting the element substrate, the support member including a liquid chamber (para 0068-0070) formed therein to supply the liquid to the ejection orifice(paras 0068-0070, fig 19); and
* a damper portion (para 0070, fig 19) for absorbing vibration of the liquid inside the liquid chamber, the damper portion being flexible (para 0070, fig 19);

* wherein the damper portion has a taper portion (fig 19) that tapers downward in the vertical direction and is positioned in such a manner that the taper portion closes the through-hole (fig 19), and
* wherein the damper portion and the support member are attached to each other by a fixing member (fig 19).

* Re clm 2, wherein the damper portion is made of a resin material including at least one of an epoxy resin, a thermoplastic elastomer, a thermoset elastomer, or silicone rubber (para 0069, fig 19).

* Re clm 3, a flow path member having a flow path for supplying the liquid to the liquid chamber, wherein the damper portion is provided between the flow path member and the support member, and wherein the damper portion and the support member are attached to each other by the fixing member in a state where an abutting portion connected with the damper portion abuts a surface of the support member on a flow path member side (paras 0057-0167, fig 19).

* Re clm 4, wherein a supply port communicating with the flow path of the flow path member is formed in the liquid chamber, wherein a sealing member having a sealing portion for connecting the flow path and the supply port with each other by sealing the flow path and the supply port is provided between the flow path member and the support member (paras 0057-

* Re clm 5, wherein the abutting portion is made of a resin material including at least one of an epoxy resin, a thermoplastic elastomer, a thermoset elastomer, or silicone rubber (para 0069, fig 19)

* Re clm 6, wherein the liquid chamber has a shape such that a cross-sectional area thereof gradually increases from an upper side to a lower side in the vertical direction (fig 19).

* Re clm 7, wherein a surface forming a wall of the liquid chamber on the upper side in the vertical direction, tilts with respect to a surface of the support member supporting the element substrate (fig 19).

* Re clm 8, wherein a surface of the taper portion of the damper portion, tilts with respect to the surface of the support member supporting the element substrate (fig 19).

* Re clm 9, wherein the surface of the taper portion of the damper portion is an extension of the surface forming the wall of the liquid chamber on the upper side in the vertical direction (fig 19).

* Re clm 10, wherein a surface of the taper portion of the damper portion is arranged along a surface of the support member supporting the element substrate (fig 19).

* Re clm 11, wherein the fixing member is a screw (fig 19).

* Re clm 12, wherein the support member is in contact with the element substrate (fig 19).

* Re clm 13, wherein a space portion is formed on a back side of a surface of the damper portion facing the liquid chamber (fig 19).

* Re clm 14, wherein the space portion is communicated with atmosphere (fig 19).

* Re clm 15, wherein the space portion is connected with an atmosphere communication path communicating with atmosphere, and wherein the atmosphere communication path is bent a plurality of times (paras 0057-0167, fig 19).

* Re clm 16, wherein the damper portion includes a first damper portion and a second damper portion, wherein the space portion includes a first space portion and a second space portion, the first space portion being on a back side of a surface of the first damper portion facing the liquid chamber, and the second space portion being on a back side of a surface of the second damper portion facing the liquid chamber, and (paras 0057-0167, fig 19);
	* wherein a first atmosphere communication path connected with the first space portion and a second atmosphere communication path connected with the second space portion do not merge into each other (fig 7).

* Re clm 17, wherein the damper portion includes a first damper portion and a second damper portion, wherein the space portion includes a first space portion and a second space portion, the first space portion being on a back side of a surface of the first damper portion facing the liquid chamber, and the second space portion being on a back side of a surface of the second damper portion facing the liquid chamber, and (paras 0057-0167, fig 19);
* wherein a first atmosphere communication path connected with the first space portion and a second atmosphere communication path connected with the second space portion merge into each other (paras 0057-0167, fig 19).

* Re clm 18, a method for manufacturing a liquid ejection head including (Abst., figs 1-27);
* an element substrate having an energy-generating element configured to generate an energy for ejecting a liquid from an ejection orifice (paras 0004, 0056-0070, fig 19);
* a support member for supporting the element substrate, the support member including a liquid chamber formed therein to supply the liquid to the ejection orifice; and(paras 0004, 0056-0070, fig 19);
* a damper portion for absorbing vibration of the liquid inside the liquid chamber, the damper portion being flexible, the method (paras 0056-0070, fig 19);
	* preparing the support member having a through-hole for communicating with the liquid chamber at a position that is located above the liquid chamber in a vertical direction when the liquid ejection head is in a use orientation (paras 0057-0167, fig 19);

	* positioning the damper portion on an upper side of the support member in the vertical direction in such a manner that the taper portion closes the through-hole; and(paras 0057-0167, fig 19);
	* attaching the damper portion and the support member to each other by a fixing member. (paras 0057-0167, fig 19).
Communication With The USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853